internal_revenue_service number release date index number -------------------------- ---------------------------------- -------------------------------------- ------------------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - plr-100831-08 date date x --------------------------------------------------- ---------------------------- a date date date date ----------------------- ---------------------- ----------------- ------------------- ----------------- trust --------------------------------------------------- -------------------------------------------------------------------- trust --------------------------------------------------- ------------------------------------------- trust --------------------------------------------------- ------------------------------------------ dear ----------------- this responds to a letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code for an inadvertent termination of an s_corporation_election facts plr-100831-08 x elected to be treated as an s_corporation for federal tax purposes effective date on date a a shareholder in x died under the terms of a’s will at the time of a’s death the shares of x transferred to trust because no election was made to treat trust as an electing_small_business_trust esbt x's s_corporation_election terminated on date on date trust transferred its shares of x to trust and trust the current income_beneficiary of trust did not timely file the appropriate election under sec_1362 to treat trust as a qualified_subchapter_s_trust qsst in addition no election was made to treat trust as an esbt x represents that there was no intent to terminate x s s_corporation_election x also represents that the failure_to_file timely the esbt elections for trust and trust and the failure_to_file timely the qsst election for trust was not motivated by tax_avoidance or retroactive tax planning x represents that trust and trust each comply with the requirements under sec_1361 which defines an esbt and that trust has complied with the requirements under sec_1361 which defines a qsst x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1361 provides that a qsst whose beneficiary makes an election under sec_1362 will be treated as a_trust described in sec_1361 plr-100831-08 and the qsst's beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst's s_corporation stock to which the election under sec_1361 applies under sec_1361 a beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1361 provides that for purposes of sec_1361 a_trust with respect to stock transferred to it pursuant to the terms of a will but only for the 2-year period beginning on the day on which such stock is transferred to it may be an s_corporation shareholder sec_1361 states that an esbt is a permissible shareholder of an s_corporation sec_1361 defines an esbt in part as a_trust if -- i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under this subsection applies to such trust sec_1361 provides that an election to be an esbt shall be made by the trustee any such election shall be applied to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary plr-100831-08 sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 b or to obtain shareholder consents the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in ineffectiveness steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary conclusion based solely on the representations made and the information submitted we conclude that x’s s election terminated on date because the trustees of trust failed to timely file and complete the required esbt elections under sec_1361 we further conclude however that the termination was an inadvertent termination within the meaning of sec_1362 moreover had x's s_corporation_election been valid it would have terminated when shares of x were transferred to trust and trust we conclude that this termination would have been inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation on and after date unless x’s s election is otherwise terminated under sec_1362 provided that the respective trustee files an esbt election with the appropriate service_center of the date of this letter for trust effective date for trust effective date and for the income_beneficiary of trust file an election to treat trust as a qsst effective date these elections must be filed within days of the date of this letter this letter is conditioned on trust trust and trust filing any amended returns that are necessary to comply with this ruling a copy of this letter should be attached to the esbt and qsst elections except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation whether trust and trust are eligible esbts under sec_1361 and whether trust is an eligible qsst under sec_1361 plr-100831-08 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely david r haglund david r haglund senior technician reviewer office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for ' purposes cc
